Citation Nr: 1701567	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including degenerative disc and/or joint disease.

2.  Entitlement to service connection for a cervical spine disorder, including degenerative disc and/or joint disease.

3.  Entitlement to service connection for a bilateral hip disability, including arthritis.

4.  Entitlement to service connection for a bilateral knee disability, including arthritis.


REPRESENTATION

Appellant represented by:	Michael T. Rapp, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from June 10 to October 9, 1971, and on active duty from January 22 to March 23, 1991.  The appellant also performed additional periods of inactive duty for training with either the National Guard or the Army Reserves.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2010 decision of the Louisville, Kentucky Regional Office (RO). 

The appellant was afforded a videoconference hearing in January 2014.  The transcript has been associated with the Appellant's Virtual VA paperless claims file.  Additional documents are also contained in the Veterans Benefits Management System (VBMS) paperless claims processing system.

In June 2015, the Board denied entitlement to service connection for a lumbar spine disorder, a cervical spine disorder, a hip disability, and a knee disability.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a Joint Motion for Remand, vacating the June 2015 Board decision.  The issues have been returned to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board denied entitlement to service connection on the basis that although the appellant alleged that his joint disorders were caused by the cumulative effects of running, jumping, loading heavy materials, and exercising during his inactive duty for training, this type of physical impact was not tantamount to "injury" as contemplated by the statute related to inactive duty for training.  See 38 U.S.C.A. § 101(24)(C) (West 2014).  The Board stated that "active service" did not include inactive duty training during which a member was disabled due to a nontraumatic incurrence or aggravation of a disease process, citing VAOPGCPREC 86-90 (Jul. 18, 1990).  

In a May 2016 Joint Motion for Remand, the Court found that the Board provided an inadequate statement of reasons and bases when it found that the cumulative result of physical impact during inactive duty for training did not qualify as an in-service injury.  See 38 U.S.C.A. § 7104(d)(1) (West 2014).  The Court cited to VAOPGCPREC 4-2002 (May 14, 2002), which found that a disabling condition caused by administration of an anthrax vaccination could constitute an "injury" under 38 U.S.C.A. § 101(24).

The Court also found that there was evidence of record indicating that the appellant served in the United States Army Reserves, and not the Army National Guard.  This should be addressed and clarified.  The representative characterized the appellant's service as National Guard service at the January 2014 Board hearing, but the service treatment records of record indicate service with the Army Reserves.  

In April 2010, the appellant was informed that his complete service treatment records could not be obtained.  Although some Army Reserve records have been obtained, it is unclear from the record whether an attempt was made to obtain all of the appellant's Army Reserve records.  The Board notes that Army Reserve records may be located at the reserve component's base.  National Guard records may be with the state's Adjutant General's office.  In any event, all pertinent records must be requested from those locations directly.  See M21-1Adjudication Procedures Manual (M21-1), Part III, Subpart iii, 2.B.18.  As the appellant's records pertaining to any possible joint injury from any of his periods of active or inactive duty for training are directly relevant to the claim on appeal, further attempts must be made to obtain these records prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, any appropriate facility of the United States Army Reserve, and if otherwise unsuccessful, the Defense Finance and Accounting Service and request that they verify each and every period of the claimant's service.  This specifically includes classifying whether the service was performed in an active duty, active duty for training, and /or inactive duty training capacity, and the stating the relevant branch of service.  A Chronological Statement of Retirement Points is NOT acceptable.  

Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the claimant was paid for each period of service. (i.e., for what service periods was the appellant paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc.). 

2.  Contact the appropriate record repositories, including the United States Army Reserve Personnel Command or any other appropriate Army Reserve unit, to include, if appropriate, any current Reserve unit located in Lexington or Fort Knox, Kentucky, to obtain the appellant's complete Army Reserve treatment records.  See M21-1, Part III, Subpart iii, 2.B.18.

3.  If the AOJ cannot locate any Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  After the development requested has been completed, conduct any further development indicated to include the conduct of a VA orthopedic examination by a physician addressing whether it is at least as likely as not that the claimed disorders are related to service, to include due to "many years of training, including, but not limited to jumping off tanks and trucks, running, marching, doing push-ups, and loading and unloading heavy materials."   A complete rationale must be provided for any opinion offered.   Then, readjudicate the issues.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




